DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical formula without significantly more. The claim(s) recite(s) (claim 11) generating a plurality of Kalman filters with state variables that include parameters based on the range, the azimuth, and the ambiguous range rate, each of the plurality of Kalman filters providing a different estimate for an unambiguous range rate, to update the plurality of Kalman filters using additional detections by the radar system, selecting a selected Kalman filter from among the plurality of Kalman filters that exhibits a highest probability mass among a plurality of probability mass corresponding with and derived from the plurality of Kalman filters, and determining the unambiguous range rate of the object using the selected Kalman filter, (claim 12) generate the plurality of Kalman filters, to select the selected Kalman filter, and to determine the unambiguous range rate of the object using the selected Kalman filter iteratively for the first object of the one or more objects as long as the first object is among the one or more objects detected with the radar system, (claim 19) generate a second plurality of Kalman filters with state variables that include parameters based on the range, the azimuth, and the ambiguous range rate, wherein each of the second plurality of Kalman filters provides a different estimate for an unambiguous range rate. This judicial exception is not integrated into a practical application because it does not positively recite a particular device. It is merely a series 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a memory device configured to store detection information for one or more objects, wherein the detection information includes range, azimuth, and an ambiguous range rate of a first object of the one or more objects in a memory device is merely insignificant pre-solution activity for use in the processor.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor is merely the device performing the mathematical formula.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 13) the plurality of Kalman filters includes an N x M matrix of Kalman filters for every iteration after a first iteration, (claim 14) the N x M matrix of Kalman filters, M is a number of hypotheses of interest, from N states, wherein the N states correspond with N Kalman filters among the plurality of Kalman filters in a previous iteration with highest probability mass among the plurality of probability mass corresponding with and derived from the plurality of Kalman filters, (claim 15) each of the number of hypotheses of interest corresponds with an integer multiple of the ambiguous range rate, (claim 16), the state variables include parameters based on a combination of the range and the azimuth, (claim 17) the parameters based on the combination of the range and the azimuth include a lateral distance from the first object and a longitudinal distance from the first object, (claim 18) the state variables include lateral velocity and longitudinal velocity based on the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 20) the system being part of a vehicle is merely an attempt to link the system to a vehicle but does not include significantly more that the mathematical formula.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 14, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the number of hypotheses" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the range" in 3.  There is antecedent basis for 2 ranges in the claim. It is unclear which range is being referred.
Claim 10 recites the limitation "the azimuth" in line 3.  There is antecedent basis for 2 azimuth in the claim. It is unclear which azimuth is being referred.
Claim 10 recites the limitation "the ambiguous range rate" in 3.  There is antecedent basis for 2 ambiguous range rates in the claim. It is unclear which ambiguous range rate is being referred.
Claim 10 recites the limitation "an unambiguous range rate" in line 4. There is antecedent basis for 2 an unambiguous range rates in the claim. It is unclear which an unambiguous range rate is being referred.
Claim 14 recites the limitation "the NXM matrix" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the number of hypotheses" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the range" in 4.  There is antecedent basis for 2 ranges in the claim. It is unclear which range is being referred.
Claim 19 recites the limitation "the azimuth" in line 4-5.  There is antecedent basis for 2 azimuth in the claim. It is unclear which azimuth is being referred.
Claim 19 recites the limitation "the ambiguous range rate" in 5.  There is antecedent basis for 2 ambiguous range rates in the claim. It is unclear which ambiguous range rate is being referred.
Claim 19 recites the limitation "an unambiguous range rate" in line 6. There is antecedent basis for 2 an unambiguous range rates in the claim. It is unclear which an unambiguous range rate is being referred.
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
Claims 11-13, 16-18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Anand et al (US 20090243920) does not teach nor make obvious (Claim 1 and 11) selecting, using the processor, a selected Kalman filter from among the plurality of Kalman filters that exhibits a highest probability mass among a plurality of probability mass corresponding with and derived from the plurality of Kalman filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648